Exhibit 10.5

[**] Confidential Treatment Requested

March 18, 2002

Mr. Steve Majerus
Vice President, Secondary Marketing
E-Loan, Inc.
5875 Arnold Road
Dublin, California 94568

SS# [ ** ] / CCID# [ ** ]

Dear Steve:

This letter shall serve as the first supplement (the "Commitment Supplement") to
the GMAC-Residential Funding ("GMAC-RFC") Master Commitment dated as of
October 23, 2001 by and between GMAC-RFC and E-Loan, Inc. All other terms and
conditions of the GMAC-RFC Master Commitment not amended in the Commitment
Supplement shall remain in full force and effect.

The terms and conditions of this Commitment Supplement are as follows:

Term:

Is the earlier of (i) the expiration of 4 months from the date of this
Commitment Supplement, July 18, 2002 or (ii) deliver to E-Loan, Inc. by GMAC-RFC
of an updated version of Assetwise able to support a simple interest
qualification of Debt To Income.

PRODUCT, PROGRAM and UNDERWRITING VARIANCES:

 

15-YEAR INTEREST ONLY BALLOON GOAL LINE EXCEPTION

:

(Goal Line)

GMAC-RFC will purchase Home Equity products (Goal Line Home Equity Lines of
Credit Only) which were originated using a single repository credit score and
meet the eligibility requirements described in the GMAC-RFC Client Guide except
as set forth in the attached Exhibit H.

Future Amendments:

GMAC-RFC and E-Loan, Inc. agree to notify each other when issues arise that are
not addressed in this Commitment Supplement. Any amendments to this Commitment
Supplement must be mutually agreed upon in writing.

Termination:

GMAC-RFC may at any time in the exercise of its sole discretion terminate
E-Loan, Inc.'s right to sell loans to GMAC-RFC under this Commitment Supplement
with 30 days written notice by GMAC-RFC to E-Loan, Inc. GMAC-RFC may from time
to time in the exercise of its sole discretion modify or supplement any of the
program criteria or requirements effective immediately upon notice by GMAC-RFC
to E-Loan, Inc.

Confidentiality:

GMAC-RFC and E-Loan, Inc. each agree that the specific terms and provisions of
this Commitment Supplement are confidential except as required by law or as may
be reasonably necessary to be disclosed in connection with the sale or
securitization of loans sold to GMAC-RFC by E-Loan, Inc.

Commitment Offer Expiration Date:

This agreement may be cancelled at GMAC-RFC's option if an executed copy is not
received on or before March 27, 2002.

We look forward to our continued relationship with E-Loan, Inc. If the terms of
this commitment supplement letter are agreeable with you, please so indicate by
executing both of the enclosed copies, return one original to GMAC-RFC on or
before the date indicated above, and retain the other original for your records.

Sincerely,

/ss

Lori Zaloumis
Sales Director

AGREED AND ACCEPTED BY:
E-LOAN, INC.

SIGNATURE:

/s/ Steven M. Majerus



NAME:

Steven M. Majerus



TITLE:

S.V.P. Capital Markets



DATE:

4/29/02



EXHIBIT H

Commitment Supplement Dated 3/18/02

E-Loan, Inc.

15-Year Interest Only Balloon Goal Lines Only Exception

GMAC-RFC will purchase Home Equity products (Goal Line Home Equity Lines of
Credit ONLY) which were originated using a single repository credit score and
meet the eligibility requirements described in the GMAC-RFC Client Guide except
as set forth below:

General Eligibility Requirements

Exceptions to:

1. GMAC-RFC's Credit Scoring Requirements: as stated in the Client Guide
section 4, page 4.3, Sub-Section 430

2. Exception to GMAC-RFC's Selecting the Credit Score: as stated in the Client
Guide Section 4 page 4.3 Sub-Section 431

[ ** ]

[**] Confidential Treatment Requested




--------------------------------------------------------------------------------


